Title: From Benjamin Franklin to Richard Peters, 17 September 1754
From: Franklin, Benjamin
To: Peters, Richard


Dear Sir
New York, Sept. 17. 1754
The Bearer, Mr. Elphinston, has a secret Art, by which he teaches, even a veteran Scrawler, to write fairly in 30 Hours. I have often heard you laugh at the Secretary’s Writing, and I hope he will take this Opportunity of mending his Hand; for tho’ we are about to have a new Governor, and, they say, a new Assembly, I do not desire to see a new Secretary: I only think it convenient that what he writes may possibly be read.
But to be serious. Many Gentlemen and Ladies of this Place have improv’d their Hands exceedingly under this Gentleman’s Direction, and in a Time so short, as is really surprizing; the Testimonies will be produc’d to you. Mr. Elphinstone visits Philadelphia, hoping, from the Character of the Place, that so useful an Art will not fail to meet with Encouragement there. He bears the Character here of an honest worthy Man, and as such I beg leave to recommend him to your Patronage. With the greatest Respect, I am, Dear Sir, Your affectionate humble Servant
B Franklin
P.S. I have heard our good Friend Mr. Allen sometimes wishing for a better Hand; this may be a good Opportunity for him to acquire it easily. His Example and yours would be the Making of the Artist’s Fortune.
R. Peters Esqr.

